Mayo, J.
Under C. P. 644, as amended by Act 17 of 1874, and Act 76 of 1876, the wages of laborers are .exempt, from seizure. C. C. 1992.
2. “ Laborers ” are employees, who do hard, toilsome, manual work, and their “ wages ” are whatever thing or sum of money they work for.
3. Where a laborer is employed to work for a share of the crop, which share, in the present instance, was one-half of what he made, the contract is not one of partnership, but one of hire', the price paid for the labor being a part of its fruits or produc* tions. 14 An. 535; 22 An. 438. All the relations of employer and employee exist between the planter and the laborer, under such a contract.
4. The laborer’s share in the crop constitute his “ wages,” and said share cannot be seized, even for a privileged debt.